437 F.2d 111
Robert W. LUCAS, Plaintiff-Appellant,v.Elliot L. RICHARDSON, Secretary of Health, Education, andWelfare, Defendant-Appellee.
No. 30461 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
Feb. 1, 1971.

Arthur Carson Smith, Amarillo, Tex., for plaintiff-appellant.
Eldon B. Mahon, U.S. Atty., Fort Worth, Tex., W. E. Smith, Asst. U.S. Atty., Fort Worth, Tex., for defendant-appellee; Edward D. Sykes, Asst. Regional Atty., Dept. of Health, Education, and Welfare, Dallas, Tex., of counsel.
Appeal from the United States District Court for the Northern District of Texas; Halbert O. Woodward, District Judge.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
The Secretary of Health, Education, and Welfare denied disability insurance benefits under the Social Security Act to the plaintiff-appellant, Robert W. Lucas.  The District Court, after a hearing in open court which included the arguments of counsel, held that there is substantial evidence in the record to support the action of the Secretary.  Upon review here, we affirm.  See Local Rule 21.1


2
Affirmed.



1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966